

116 HR 5788 IH: Preventing Sexual Harassment in Public Housing Act of 2020
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5788IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Katko (for himself, Ms. Kuster of New Hampshire, Mr. Joyce of Ohio, Mr. Rodney Davis of Illinois, Ms. Moore, and Ms. Speier) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Fair Housing Act to require a complaint of sexual harassment be annually reported to
			 Congress, and for other purposes.
	
 1.Short titleThis Act may be cited as the “Preventing Sexual Harassment in Public Housing Act of 2020”. 2.Requirement to annually report complaints of sexual harassment (a)Annual reportSection 808(e)(2) of the Fair Housing Act (42 U.S.C. 3608(e)(2)) is amended—
 (1)in subparagraph (A) by striking and at the end; (2)in subparagraph (B)(iii) by striking the semicolon and inserting ; and; and
 (3)by inserting after subparagraph (B) the following new subparagraph:  (C)containing tabulations of the number of instances in the preceding year in which complaints of discriminatory housing practices were filed with the Department of Housing and Urban Development or a fair housing assistance program, including identification of whether each complaint was filed with respect to discrimination based on race, color, religion, national origin, sex, handicap, or familial status.
						.
 (b)Sexual harassmentSection 808 of the Fair Housing Act (42 U.S.C. 3608) is amended by adding at the end the following new subsection:
				
 (g)In carrying out the reporting obligations under this section, the Secretary shall— (1)consider a complaint filed with respect to discrimination based on sex to include any complaint filed with respect to sexual harassment; and
 (2)in reporting the instances of a complaint filed with respect to discrimination based on sex under subsection (e)(2)(C), include a disaggregated tabulation of the total number of such complaints filed with respect to sexual harassment..
 (c)Initiative To combat sexual harassment in housingTitle 9 of the Fair Housing Act (42 U.S.C. 3631) is amended by adding at the end the following new section:
				
 902.Initiative to combat sexual harassment in housingThe Attorney General shall establish an initiative to investigate and prosecute an allegation of a violation under this Act with respect to sexual harassment..
			